                            Case 3:20-cv-00457-MMD-CLB Document 26 Filed 03/19/21 Page 1 of 9




                        1 JERRY H. MOWBRAY (SBN 2307)
                          615 Riverside Drive, SuiteD
                        2 Reno, Nevada 89503
                          Tel: 775-322-9935
                        3 Fax: 775-322-9950
                          mowbraylaw@aol .com
                        4

                        5 DON NOMURA (SBN 2228)
                          LAXALT & NOMURA, LTD.
                        6 9790 Gateway Drive, Suite 200
                          Reno, Nevada 89521
                        7 Tel: 775-322-1170
                          Fax:775-322-1865
                        8 d nomu ra@laxal t -nom u ra.com

                        9
                            Attorneys for PlaintiffAngela White
                       10
                                                           UNITED STATES DISTRICT COURT
                       11
                                                                  DISTRICT OF NEVADA
                       12
                             ANGELA WHITE,
                       13                                                       Case No.: 3:20-cv-00457-MMD-CLB
                                                  Plaintiff,
                       14                                                       MOTION, STIPULATION AND ORDER
                                    vs.
                                                                                TO FILE AN AMENDED COMPLAINT
                       15
                             RALEY'S, et al.,
                       16
                                                  Defendants.
                       17    _______________________________./
                       18          The Plaintiff, Angela White, through her counsel files the instant motion seeking leave to file

                       19 her first amended complaint pursuant to FRCP 15, LR 15-1, and the Court's Order approving the

                       20 Second Updated Stipulated Discovery Plan and Scheduling Order (ECF No. 23), and stipulation of

                       21 Defendant.

                       22          The proposed first amended complaint is attached to this motion as Exhibit 1. The amended

                       23 complaint voluntarily dismisses and removes the special damage claim for past and future wage loss.

                       24 The sole language changes are deletion of any reference to a past and future wage loss claim as found

                       25 in paragraph 7 of the complaint and paragraph 3 of the prayer for relief ("and income loss"). The

                       26 remaining claims will continue to be pursued.

                                   The Defendant hereby stipulates to the filing of and granting of the motion to amend the
                       27
                            complaint.
                       28
LAXAL T & NOMURA, LTD
AT roRNE YS AI LAW
9790 GATEWAY DRI VE                                                      1
SUITE 200
RENO, NEVAD A 8952 1
                            Case 3:20-cv-00457-MMD-CLB Document 26 Filed 03/19/21 Page 2 of 9




                                    Per FRCP 15, leave to amend is freely given when justice so requires. This amendment will
                        2
                             not delay trial, nor prejudice any party. It simply narrows the damage issues for the trier off fact.
                        3
                             DATED this 18th
                                        __ day of March, 2021.                       DA TED th is �y of March, 2021.
                        4
                             LAXALT & NOMURA, LTD.                                                       AS & ANGSTADT, LLC
                        5
                             /s/ Don Nomura
                        6 DON NOMURA (SBN 2228)                                      TIMOTHY D. KUHLS (SBN 13362)
                          9790 Gateway Drive, Suite 200                              504 South Ninth Street
                        7 Reno, Nevada 89521                                         Las Vegas, Nevada 89101
                          Tel: 775-322-1170                                          Tel: (702) 938-1510
                        8 Fax: 775-322-1865                                          Fax: (702) 938-1511
                          d nom ura@laxal t-nom ura.com                              tkuhls@psalaw.net
                        9
                                                                                     Attorneys for Defendant Raley 's
                    10 JERRY H. MOWBRAY (SBN 2307)
                        615 Riverside Drive, Suite D
                    l l Reno, Nevada 89503
                        Tel: 775-322-9935
                    12 Fax:775-322-9950
                        mowbraylaw@aol.com
                    13
                        Attorneys for PlaintiffAngela White
                    14

                    15         Accordingly, the stipulation to file an amended complaint (ECF No. 25) is GRANTED.
                    16         Plaintiff shall date, sign, and file the amended complaint (ECF No. 25-1) upon receipt of this
                               Order.
                    17

                    18         IT IS SO ORDERED.
                    19
                                       March 19
                               DATED: ______    __, 202 l.                          CARLA BALDWIN
                    20                                                              UNITED STATES MAGISTRATE JUDGE
                    21

                    22

                    23

                    24

                    25

                    26

                   27

                   28
LAXALT & NOMURA, LTD.

                                                                          2
ATlORNEYSAT LAW
9790 GATEWAY DRIVE
SUJ"IE 200
RENO, NEVADA 89521
                            Case 3:20-cv-00457-MMD-CLB Document 26 Filed 03/19/21 Page 3 of 9




                        2                                        INDEX
                        3         Exhibit No.                 Description                       Page
                        4                                                                         6
                                  1.                          Amended Complaint
                        5
                        6
                        7
                        8
                        9

                     10
                     11
                     12
                     13
                     14
                     15
                     16
                     17
                     18
                     19

                     20
                     21
                     22
                     23
                     24
                     25
                     26
                     27
                     28
LAXALT & NoMURA, LTD.
ATTORNEYS AT LAW
9790 GATEWAY DRIVE                                           3
SUJTE 200
RENO, NEVADA 89521
Case 3:20-cv-00457-MMD-CLB Document 26 Filed 03/19/21 Page 4 of 9




                    EXHIBIT 1




                    EXHIBIT 1
           Case 3:20-cv-00457-MMD-CLB Document 26 Filed 03/19/21 Page 5 of 9



1
     JERRY H. MOWBRAY (SBN 2307)
2
     615 Riverside Drive, Suite D
     Reno, Nevada 89503
3    Tel: 775-322-9935
     Fax: 775-322-9950
4    mowbraylaw@aol.com

5    DON NOMURA (SBN 2228)
     LAXALT & NOMURA, LTD.
6    9790 Gateway Drive, Suite 200
     Reno, Nevada 89521
7    Tel: 775-322-1170
     Fax: 775-322-1865
8
     dnomura@laxalt-nomura.com
9
     Attorneys for Plaintiff Angela White
10
                                 UNITED STATES DISTRICT COURT
11
                                        DISTRICT OF NEVADA
12
     ANGELA WHITE,
13                                                      Case No.: 3:20-cv-00457-MMD-CLB
                    Plaintiff,
14
            vs.
15
     RALEY’S, et al.,
16
                 Defendants.
17   ______________________________________/

18
                                   FIRST AMENDED COMPLAINT
19

20          COMES NOW plaintiff Angela White by and through her counsel Jerry H. Mowbray and

21   Don Nomura, and hereby complains, alleges and avers as follows:

22          1.     That plaintiff Angela White is, and at all material times was, a resident of Washoe

23   County, Nevada.

24          2.     That defendant Raley’s is, and at all material times was, a foreign corporation
25
     doing business in Washoe County Nevada. Further, that the Raley’s location at 1630 Robb Drive

                                                    1
           Case 3:20-cv-00457-MMD-CLB Document 26 Filed 03/19/21 Page 6 of 9



1
     in Reno at all time maintained and operated a retail pharmacy pursuant to Chapter 639 of the
2
     Nevada Revised Statutes.
3
            3.      Pursuant to NRCP 10(a) and Nurenberger Hercules-Werke GMBH v. Virostek,
4
     107 Nev. 873, 822 P.2d 1100 (1991), the identity of defendants designated as ABC Corporations
5
     1-10, Black & White Companies 1-10 and John Does 1-5,and Jane Does 1-5, are unknown at the
6
     present time; however, it is alleged and believed these defendants were involved in the initiation,
7
     approval, support, or execution of the wrongful acts upon which this litigation is premised, or of
8

9
     similar actions directed against plaintiff about which they are presently unaware. These “Doe”

10   defendants include the person(s) who negligently failed to correctly fill plaintiff Angela White’s

11   prescription for Minivelle Estrogen patches on November 7, 2017 at the Raley’s Pharmacy of

12   Robb Drive. They also include their employer if already not identified in this complaint. As the

13   specific identities of these parties are revealed through the course of discovery, the Doe
14   designation will be replaced to identify these parties by their true names and capacities
15
            4.       That all pertinent times hereto defendants, and each of them, were the agents
16
     and/or employees and/or employers and are co-adventurers and are partners and/or alter egos of
17
     their co-defendants and in doing the things hereinafter alleged were acting within the course and
18
     scope of such employment, agency, co-adventurer, and/or partnership and with the permission,
19
     consent and encouragement of their co-defendants. Further, defendants, and each of them, were
20
     acting in concert and are jointly and severally liable for one another’s actions and have agreed to
21
     assume one another’s liabilities.
22

23
            5.      That in November of 2017 plaintiff Angela White was a patient of OB/GYN Staci

24   Paul, M.D. Further, that on November 7, 2017, Dr. Paul prescribed and provided a prescription

25   slip to plaintiff Angela White for a three month supply of 0.0375 Minivelle Estrogen patches to


                                                      2
           Case 3:20-cv-00457-MMD-CLB Document 26 Filed 03/19/21 Page 7 of 9



1
     be applied twice weekly. Further that plaintiff Angela White presented the prescription slip to the
2
     Raley’s Pharmacy on Robb Drive to have it filled. Further that the prescription was negligently
3
     not correctly filled by the defendants and each of them, such the plaintiff received 0.075
4
     Minivelle Estrogen patches rather than 0.0375 patches. Further that plaintiff Angela White
5
     applied the patches twice weekly as ordered by Dr. Paul and continued to do so until July of
6
     2018. This required that the prescription be refilled; each refill was at the wrong elevated dosage.
7
     Further that as a result of negligence of the defendants, and each of them, plaintiff Angela White
8

9
     was overdosed from November 2017 to July of 2018 at which time the mistake by the

10   defendants, and each of them, was discovered.

11          6.       That as a result of the negligence of the defendants, and each of them, plaintiff

12   Angela White began to experience heavy cycles, weight gain, headaches, light headiness, severe

13   cramping, mood swings, high blood pressure, anxiety and panic attacks as well as emotional
14   distress. Their negligence has also increased the risk of harm to her for the need to undergo a
15
     hysterectomy.
16
            7.       That as a proximate result of the negligence of the defendants, and each of them,
17
     plaintiff Angela White has sustained and will continue to sustain severe and permanent personal
18
     injuries in excess of $75,000.00. Further, she sustained past and future medical expenses.
19
     Request to amend this complaint to allege the special damages with specificity will be made
20
     when they become known.
21
                                          PRAYER FOR RELIEF
22

23
            1.       For leave to amend this complaint with the true names and identities of the

24   defendants sued by fictitious names upon being known:

25          2.       For general damages in excess of $75,000.00;


                                                       3
           Case 3:20-cv-00457-MMD-CLB Document 26 Filed 03/19/21 Page 8 of 9



1
            3.    For special damages for past and future medical care according to proof at trial;
2
            4.    For prejudgment and post judgment interest;
3
            5.    For attorney’s fees incurred herein;
4
            6.    For costs of suit incurred herein; and
5
            7.    For such other and further relief that the court may deem just and proper in the
6
     premises.
7
            DATED this ___ day of ________________, 2021.
8

9
                                                                LAXALT & NOMURA, LTD.

10                                                              _________________________
                                                                DON NOMURA (SBN 2228)
11                                                              9790 Gateway Drive, Suite 200
                                                                Reno, Nevada 89521
12                                                              Tel: 775-322-1170
                                                                Fax: 775-322-1865
13                                                              dnomura@laxalt-nomura.com
14                                                              JERRY H. MOWBRAY (SBN 2307)
                                                                615 Riverside Drive, Suite D
15
                                                                Reno, Nevada 89503
16
                                                                Tel: 775-322-9935
                                                                Fax: 775-322-9950
17                                                              mowbraylaw@aol.com

18                                                              Attorneys for Plaintiff Angela White

19

20

21

22

23

24

25


                                                    4
           Case 3:20-cv-00457-MMD-CLB Document 26 Filed 03/19/21 Page 9 of 9



1
                                       CERTIFICATE OF SERVICE
2
            Pursuant to FRCP 5(b) and Section IV of the District of Nevada Electronic Filing
3
     Procedures, I hereby certify that I am an employee of LAXALT & NOMURA, LTD., and that I
4
     caused to be served a true and correct copy of the foregoing document by E-Service by filing the
5
     foregoing with the Clerk of Court using the CM/ECF system, which will electronically mail the
6
     filing to the following email addresses:
7
                    Timothy D. Kuhls
8
                    Phillips, Spallas & Angstadt, LLC
9
                    504 South Ninth Street
                    Las Vegas, Nevada 89101
10                  (702) 938-1510
                    (702) 938-1511 (Fax)
11                  tkuhls@psalaw.net

12
                    DATED this ____ day of _______________, 2021.
13

14                                              /s/ Laurie Pieratt
                                                An employee of Laxalt & Nomura, Ltd.
15

16

17

18

19

20

21

22

23

24

25


                                                     5
